Citation Nr: 1427801	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-36 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a low back disability.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1961 to November 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2010, the Veteran requested a hearing before a Veterans Law Judge.  In May 2014, the Veteran withdrew his hearing request.  

The claims are REMANDED to an Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran was last examined by VA in July 2009.  Since then, as private medical records suggests a material change in the disability, a reexamination under 38 C.F.R. § 3.327 is warranted.  

Additionally, in the notice of disagreement in January 2010, the Veteran raised a TDIU claim.  Where the Veteran expressly raises a TDIU rating, the claim is not a separate claim, but a part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the RO has not adjudicated the TDIU claim further development is needed.  

Accordingly, the case is remanded for the following action. 

1.  Ensure VCAA compliance with the duty to notify and to assist on the TDIU claim.  


2.  Afford the Veteran a VA examination to determine the current severity of the low back disability. 

The VA examiner is asked to specifically address the following:

a).  Range of forward flexion of the thoracolumbar spine in degrees, including additional limitation of flexion due to functional loss, such as weakness, atrophy, excess fatigability, instability of station, disturbance of locomotion, interference with sitting and standing and weight-bearing, and repetitive motion. 

b).  Any objective neurological abnormality in the right and left lower extremities, that is, any motor or sensory loss, and, 

c).  Any incapacitating episodes (a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician). 

The Veteran's file must be provided to the VA examiner for review. 

3.  After the above development adjudicate the claim for increase and the TDIU claim.  If any benefit is denied, issue a supplemental statement of the case and return the case to the Board.  



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112. 



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



